Case: 2:99-cr-00104-JLG-NMK Doc #: 315 Filed: 05/18/20 Page: 1 of 10 PAGEID #: 3021



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 United States of America

       v.                                   Case No. 2:99-cr-104-1

 Douglas Turns

                              OPINION AND ORDER
       Defendant was convicted at trial on one count of conspiracy to
 commit bank robbery, four counts of armed bank robbery, and four
 counts of using and carrying a firearm during and in relation to a
 crime of violence in violation of 18 U.S.C. §924(c).               By judgment
 entered on June 9, 2000, defendant was sentenced to a term of
 incarceration of 78 months on the conspiracy and bank robbery
 counts, to run concurrently, and a total of sixty-five years on the
 consecutive firearms counts.         Defendant was also charged in Case
 No. 2:98-cr-13 with possessing and transferring a machine gun at a
 pawn shop.    In that case, a sentence of 27 months was imposed, to
 run concurrently with the sentence imposed in the instant case.
       On January 23, 2020, defendant filed a motion for reduction of
 sentence     or   compassionate      release     pursuant     to    18     U.S.C.
 §3582(c)(1)(A)(i), alleging extraordinary and compelling reasons.
 Doc. 305.     On January 30, 2020, the court stayed a ruling on the
 motion until such time as defendant presented evidence that he had
 exhausted his administrative remedies.           Doc. 307.    On February 26,
 2020, defendant filed a motion to lift the stay, alleging that he
 had exhausted his administrative remedies.              Doc. 308.        By order
 dated March 4, 2020, the court found that plaintiff had presented
 at least some evidence of exhaustion, granted the motion to lift
 the stay, and directed the government to respond to the motion for
 reduction of sentence. Doc. 309. On March 30, 2020, the defendant
Case: 2:99-cr-00104-JLG-NMK Doc #: 315 Filed: 05/18/20 Page: 2 of 10 PAGEID #: 3022



 filed an emergency amendment to his motion for compassionate
 release, citing, for the first time, the risks posed by the COVID-
 19 epidemic and a recent tuberculosis diagnosis.               Doc. 310.     The
 government responded to both motions on May 4, 2020.               Doc. 314.


 I. Exhaustion of Administrative Remedies
       Under 18 U.S.C. §3582(c)(1)(A), as modified by the First Step
 Act of 2018, the court may reduce a sentence of imprisonment upon
 motion of the Director of the Bureau of Prisons (“BOP”), or upon
 motion of a defendant after that defendant has fully exhausted all
 administrative rights to appeal a failure of the Bureau of Prisons
 to file such a motion on a defendant’s behalf.             Specifically, the
 district court has authority to rule on a motion of the defendant
       after   the    defendant   has   fully    exhausted   all
       administrative rights to appeal a failure of the Bureau
       of Prisons to bring a motion on the defendant’s behalf or
       the lapse of 30 days from the receipt of such a request
       by the warden of the defendant’s facility, whichever is
       earlier[.]

 §3582(c)(1)(A).     Under this section, before a defendant can file a
 motion for reduction in sentence for “extraordinary and compelling
 reasons” under that section in the district court, the defendant
 must first ask the warden to file a motion for a reduction in
 sentence on his behalf.        If that request is denied by the warden
 within thirty days, defendant must exhaust all administrative
 appeals before filing a motion in district court. If the defendant
 presents his request to the warden and receives no response within
 thirty days, he may then file a motion in the district court.                See
 United States v. Daniels, No. 4:08-CR-0464-SLB, 2020 WL 1938973 at
 *2-3 (N.D. Ala. Apr. 22, 2020).               The exhaustion requirement


                                        2
Case: 2:99-cr-00104-JLG-NMK Doc #: 315 Filed: 05/18/20 Page: 3 of 10 PAGEID #: 3023



 contained in §3582(c)(1)(A) is jurisdictional and cannot be waived,
 even due to emergencies such as the COVID-19 pandemic.              See, e.g.,
 United States v. Raia,            F.3d          , 2020 WL 1647922, at *2 (3d
 Cir. Apr. 2, 2020); United States v. Dickson, No. 1:19-cr-251-17,
 2020 WL 1904058, at *2-3 (N.D. Ohio Apr. 17, 2020); United States
 v. Alam, No. 15-20351, 2020 WL 1703881, at *2 (E.D. Mich. Apr. 8,
 2020).
       The government agrees that because the warden’s response
 denying defendant’s January 23, 2020, motion was not issued until
 March 6, 2020, this court has jurisdiction to entertain that
 motion.   However, because the warden’s April 29, 2020, response to
 defendant’s March 31, 2020, request for emergency release due to
 COVID-19 was issued within thirty days, defendant must first
 exhaust his administrative appeal remedies before filing a motion
 on that ground with this court.              Defendant has not shown that he
 has done so.
       This case illustrates why administrative exhaustion plays an
 important role in the court’s consideration of a motion under
 §3582(c)(1)(A)(i).       Defendant alleged for the first time in his
 emergency motion filed on March 30, 2020, that he has recently been
 diagnosed with tuberculosis and is particularly at risk due to
 COVID-19.      He attached no supporting medical records to that
 motion.     The only other mention of tuberculosis in the record is
 found in two drug fact sheets for medications used to treat
 tuberculosis which are attached to defendant’s motion to lift stay
 filed on February 26, 2020.           Doc. 308-1, pp. 11, 13.          However,
 neither of these drugs are listed on a February 11, 2020, printout
 of defendant’s medications.         Doc. 308-1, pp. 7-8.        The memoranda


                                          3
Case: 2:99-cr-00104-JLG-NMK Doc #: 315 Filed: 05/18/20 Page: 4 of 10 PAGEID #: 3024



 and the warden’s decision attached to the government’s response
 discuss     defendant’s        medical       conditions         but    do    not    mention
 tuberculosis.       See Doc. 314-1, p. 2; Doc. 314-2, pp. 2-3.                        It is
 unknown whether defendant’s March 31, 2020, request to the warden
 based on COVID-19 included any assertion that he was at risk due to
 tuberculosis.        This      court      lacks     sufficient        information     about
 defendant’s alleged tuberculosis, and the BOP should be permitted
 to address the issue of plaintiff’s tuberculosis diagnosis in the
 first    instance    as    part      of     its    extensive      assessment        for   all
 compassionate release requests.                    See 28 C.F.R. §571.62(a); BOP
 Program Statement 5050.50.                The March 30, 2020, motion is denied
 without     prejudice     due    to    defendant’s         failure      to   exhaust      his
 administrative appeals.


 II. Defendant’s January 23, 2020 Motion for Compassionate Release
 A. Sentencing Commission Policy Statements
       The grant of compassionate release is at the discretion of the
 court.    United States v. Kincaid, No. 19-6271, 2020 WL 1951899, at
 *1 (6th Cir. April 23, 2020).                If the defendant’s administrative
 remedies have been exhausted, the court can reduce a sentence under
 §3582(c)(1)(A)(i)         if   the    court       finds    that   “extraordinary          and
 compelling reasons warrant such a reduction” and that “such a
 reduction is consistent with applicable policy statements issued by
 the Sentencing Commission[.]”                If these requirements are met, the
 court, after considering the factors set forth in 18 U.S.C.
 §3553(a), may reduce the term of imprisonment.                        §3582(c)(1)(A).
       The   Sentencing         Commission         has   issued    a    policy      statement
 regarding     the    reduction         of     a     term   of     imprisonment        under


                                               4
Case: 2:99-cr-00104-JLG-NMK Doc #: 315 Filed: 05/18/20 Page: 5 of 10 PAGEID #: 3025



 §3582(c)(1)(A).         See    United       States    Sentencing    Guidelines
 (“U.S.S.G.”) §1B1.13. Under §1B1.13, a reduction may be ordered if
 extraordinary and compelling reasons warrant a reduction, the
 defendant is not a danger to the safety of any other person or to
 the community, and the reduction is consistent with the policy
 statement.    §1B1.13(1)(A), (2) and (3).            Under Application Note 1
 to §1B1.13, extraordinary and compelling reasons exist where: (A)
 the defendant is suffering from a terminal illness or a serious
 physical or medical condition that substantially diminishes the
 defendant’s ability to provide self-care within the environment of
 a correctional facility and from which he is not expected to
 recover; (B) the defendant is at least sixty-five years old, is
 experiencing a serious deterioration in physical or mental health
 because of the aging process, and has served at least ten years or
 seventy-five percent of his sentence, whichever is less; (C) the
 death or incapacitation of the caregiver of the defendant’s minor
 child or the incapacitation of the defendant’s spouse when the
 defendant would be the only available caregiver; and (D) other
 reasons as determined by the Director of the Bureau of Prisons.
       In regard to Subsection (D), the BOP has issued Program
 Statement 5050.50 (2019), which lists factors which the BOP uses in
 determining whether extraordinary and compelling reasons exist for
 compassionate release.         BOP Program Statement 5050.50, at 12,
 states that nonexclusive factors for extraordinary circumstances
 include: defendant’s criminal and personal history, nature of
 offense, disciplinary infractions, length of sentence, amount of
 time served, current age and age at time of offense and sentencing,
 current release plans, whether release would minimize severity of


                                         5
Case: 2:99-cr-00104-JLG-NMK Doc #: 315 Filed: 05/18/20 Page: 6 of 10 PAGEID #: 3026



 offense.       United States v. Saldana, 2020 WL 1486892, at *2-3 (10th
 Cir.    Mar.    26,     2020)(basing          decision      on    the   §1B1.13        policy
 statements, the BOP Program Statement 5050.50, and the §3553(a)
 statutory sentencing factors).
         The health concerns cited in defendant’s January 23, 2020,
 motion for compassionate release, primarily the symptoms of Type II
 diabetes and his status as a disabled veteran, do not satisfy
 Subsection (A) of Application Note 1 because there is no evidence
 that defendant has a terminal illness or serious physical or
 medical condition that substantially diminishes his ability to
 provide self-care in the institution.                     Even if defendant’s health
 concerns are considered more broadly under Subsection 1(D) and
 Program    Statement         5050.50,     the      medical       records    submitted     by
 defendant do not weigh significantly in favor of compassionate
 release;    rather,      they    indicate          that   defendant        has    a   chronic
 condition      which    is     stable    with      medical       treatment,       with   some
 physical restrictions, and that he has been approved for the work
 pool.    See Doc. 305-1, pp. 8, 13, 15, 20-21; Doc. 308-1, p. 17-18.
         Defendant’s      current        age    (fifty-nine)         does     not      satisfy
 Subsection (B) of Application Note 1.                     For purposes of Subsection
 1(D), the court notes that at the time of the offenses charged in
 this case (1994-1995), defendant was approximately thirty-five
 years    old.      He    was    thirty-nine         years    old     when    convicted.
 Defendant’s      age     is     not     an    extraordinary         reason        supporting
 compassionate release.
         Defendant alleges that extraordinary circumstances have been
 shown because his daughter passed away and his thirteen-year-old
 granddaughter is being cared for by her grandmother.                             Subsection


                                                6
Case: 2:99-cr-00104-JLG-NMK Doc #: 315 Filed: 05/18/20 Page: 7 of 10 PAGEID #: 3027



 1(C) does not provide grounds for relief because defendant does not
 allege the death or incapacitation of the caregiver of his minor
 child.    Further, defendant does not allege that his daughter’s
 death left his granddaughter without a caregiver.                            See United
 States v. Thorpe, No. 1:08-cr-10027, 2019 WL 6119214, at *2 (C.D.
 Ill. Nov. 18, 2019)(release denied where defendant did not allege
 that   his    child      would    be   left       without    a   caregiver).        These
 circumstances       do    not    constitute        extraordinary     and     compelling
 reasons for compassionate release.
        Considering the defendant’s history under Subsection 1(D),
 Program Statement 5050.50, and 18 U.S.C. §3553(a)(1), the court
 notes that defendant was placed in criminal history category I.
 The presentence report indicates that defendant served in the army
 from   1979    to     1983,      and   that       he   was   employed   in    the   home
 maintenance/repair business.             Defendant has completed fifty-five
 classes during his incarceration.                      Doc. 314-2, p. 2.       Under 28
 U.S.C. §994(t), rehabilitation of the defendant alone shall not be
 considered an extraordinary and compelling reason, but it may be
 considered in conjunction with other circumstances.                           Defendant
 received two incident reports: phone abuse-disruptive monitoring on
 June 20, 2008, and possession of gambling paraphernalia on November
 21, 2016.     Doc. 314-1, p. 1.           If he is released, defendant would
 reside with a daughter in Canal Winchester, Ohio, and would receive
 a monthly check from the Veteran’s Administration due to being a
 disabled veteran.          Doc. 314-2, p. 3.              Some of this information
 arguably weighs in favor of the defendant.




                                               7
Case: 2:99-cr-00104-JLG-NMK Doc #: 315 Filed: 05/18/20 Page: 8 of 10 PAGEID #: 3028



 B. Change in Penalties for §924(c) Counts
       Under §403(a) of the First Step Act of 2018, the penalties
 specified in 18 U.S.C. §924(c)(1)(C) were amended by deleting the
 language      “second   or   subsequent    conviction”     and    substituting
 “violation of this subsection that occurs after a prior conviction
 under this subsection has become final.” This change precludes the
 enhancement of the penalties for more than one §924(c) offense
 charged in the same case.        However, Congress determined that this
 change   is    not   retroactive.      Under   §403(b)    of   that   Act,   the
 amendment “shall apply to any offense that was committed before the
 date of enactment of this Act, if a sentence for the offense has
 not been imposed as of such date of enactment.” §403(b); 18 U.S.C.
 §924(c)(1)(C). The Sixth Circuit has held that the non-retroactive
 change in §924(c) is substantive in nature, and not merely a
 clarification of prior law.         See United States v. Richardson, 948
 F.3d 733, 746-48 (6th Cir. 2020).
       Defendant argues that the disparity between the sentences
 imposed on defendants sentenced for §924(c) convicted before the
 effective date of the Act compared with defendants sentenced today
 is an extraordinary reason for granting him a sentence reduction.
 District courts have reached different conclusions as to whether
 the change in the §924(c) penalties can constitute extraordinary
 and compelling reasons for a sentence reduction under Application
 Note 1(D). However, for purposes of the instant motion, this court
 need not resolve this issue, and will reserve ruling on which of
 the many approaches taken by other courts is correct.                 The court
 notes that if defendant were sentenced today based on the current
 §924(c) penalties, he would be sentenced to consecutive terms of


                                        8
Case: 2:99-cr-00104-JLG-NMK Doc #: 315 Filed: 05/18/20 Page: 9 of 10 PAGEID #: 3029



 imprisonment of five years on each of the four §924(c) counts,
 resulting in a total sentence of 26-1/2 years.            Defendant has been
 in custody since February 7, 2000.              Even giving defendant the
 benefit of the new §924(c) penalties and the maximum good time
 credit of fifty-four days per year provided by the First Step Act,
 see 18 U.S.C. §3624(b)(1), defendant would still have additional
 time to serve on his sentence.             See United States v. Brown, 411
 F.Supp.3d 446, 453-55 (S.D. Iowa 2019)(denying motion without
 prejudice where defendant would not be eligible for immediate
 release under the new law).


 C. Statutory Sentencing Factors
       Under §1B1.13, a reduction may be ordered if the defendant is
 not a danger to the safety of any other person or to the community.
 Under §3582(c)(1)(A), the court must also consider the statutory
 sentencing factors set forth in §3553(a).             The government does not
 argue that defendant’s release would pose a danger to the safety of
 any other person or to the community, but does contend that the
 statutory sentencing factors outweigh any showing of extraordinary
 and compelling reasons in this case. See Kincaid, 2020 WL 1951899,
 at *2 (even if extraordinary and compelling reasons are found, a
 request for compassionate release may be denied if warranted after
 weighing those reasons against the §3553(a) factors).


 III. Conclusion
       Although the court will not grant defendant’s motion for
 compassionate release at this time, the posture of this case and
 the   weight   assigned    to   each   factor   may    change   based   on   any


                                        9
Case: 2:99-cr-00104-JLG-NMK Doc #: 315 Filed: 05/18/20 Page: 10 of 10 PAGEID #: 3030



 additional information defendant submits after he has exhausted his
 administrative      remedies    relevant     to   his   emergency     motion.
 Therefore, the January 23, 2020, motion is denied without prejudice
 to the court revisiting and re-weighing the issues presented by
 this motion after defendant has fully exhausted his administrative
 remedies concerning his tuberculosis and any risk presented by
 COVID-19.


 Date: May 18, 2020                       s/James L. Graham
                                   James L. Graham
                                   United States District Judge




                                        10
